Exhibit 10.13.7

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
grant date set forth on the attached Notice of Grant of Award and Award
Agreement (the “Notice”), by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and the participant named on the Notice
(the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is a Non-Employee Director, and it is important to the
Company that the Participant be encouraged to remain a director; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan effective as of October 1, 2004,
as amended from time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant shares of Common Stock under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan.
2.The Award. The Company hereby awards to the Participant the number of shares
of Common Stock set forth on the Notice, on the terms and conditions set forth
herein and in the Plan (the “Award”).
3.Terms of Award.
(a)Escrow of Shares. A certificate or certificates, or book-entry equivalent,
representing the shares of Common Stock subject to the Award shall be issued in
the name of the Participant promptly following the award date. Any shares not
vested (the “Restricted Stock”) shall be escrowed with the Secretary of the
Company (the “Escrow Agent”) subject to removal of the restrictions placed
thereon or forfeiture pursuant to the terms of this Agreement. Shares vested on
the award date shall be delivered to the Participant either in certificate form
or via D.W.A.C. (delivery/withdrawal at custodian) free




--------------------------------------------------------------------------------




and clear of all restrictions, except for any applicable securities laws
restrictions or restrictions pursuant to the Company’s Insider Trading Policy.
(b)Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous service with the Company, in any capacity (including as a director,
consultant or an employee), in accordance with the vesting schedule set forth on
the Notice. Once vested pursuant to the terms of this Agreement, the Restricted
Stock shall be deemed “Vested Stock.”
(c)Voting Rights and Dividends. Subject to the restrictions on transfer and
forfeiture set forth in this Agreement, the Participant will have customary
rights of a shareholder attributable to the shares of Restricted Stock issued in
an Award pursuant to this Agreement, including the rights to vote and to receive
dividends on the shares. Participant appoints the Company to be Participant’s
agent to receive for Participant dividends on shares based on record dates that
occur while the shares are subject to restriction under this Agreement. The
Company will transmit such dividends, net of required taxes pursuant to Section
7, to or for the account of Participant in such manner as the Company
determines; provided that the Participant is a Non-Employee Director as of the
dividend payment date.
(d)Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Stock and the Secretary of the
Company shall deliver to the Participant shares either in certificate form or
via D.W.A.C. representing such Vested Stock free and clear of all restrictions,
except for any applicable securities laws restrictions or restrictions pursuant
to the Company’s Insider Trading Policy.
(e)Acceleration of Otherwise Unvested Restricted Stock After a Participant’s
Termination. A Participant who ceases to be a director and is not employed by
the Company, a Subsidiary or Affiliated Entity as an employee or consultant
(either directly or indirectly) or the personal representative of a deceased
Participant will have the right to receive all of the unvested shares of
Restricted Stock on the date of the Participant's termination as a director (or
termination of employment, if applicable), unless the Participant is terminated
for cause.
4.Fundamental Transaction; Change of Control. In accordance with the terms of
the Plan, all Restricted Stock that becomes Vested Stock upon the occurrence of
a Fundamental Transaction or a Change of Control shall be delivered to the
Participant in certificate form or via D.W.A.C. free and clear of all
restrictions, except for any applicable securities law restrictions. In the
event that acceleration of vesting of this Award is subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax (collectively the “Excise Tax”), the Participant shall be
entitled to receive a payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes, including any Excise Tax, imposed
upon the Gross-Up Payment, the Participant retains an amount of the Gross-Up
Payment equal to the Excise Tax imposed upon such acceleration of vesting of
this Award. Any determination concerning the amount





2

--------------------------------------------------------------------------------




of Gross-Up Payment payable shall be made by an outside auditor selected by the
Company and shall be binding on the Participant.
5.Nontransferability of Award. Restricted Stock is not transferable other than
by will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, and may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.
6.Withholding. The Company may make such provision as it may deem appropriate
for the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made by the Participant. Required
withholding taxes as determined by the Company associated with this Award must
be paid in cash unless the Committee permits the Participant to pay such
withholding taxes by directing the Company to withhold from the Award the number
of shares of Common Stock having a Fair Market Value on the date of vesting
equal to the amount of required withholding taxes. The Company in its sole
discretion may also withhold any required taxes from dividends paid on the
Restricted Stock.
7.Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service. The Participant must also tender to the Company
payment of the required withholding taxes associated with such election. In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.
8.Amendments. This Award Agreement may be amended by a written agreement signed
by the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.
9.Securities Law Restrictions. This Award shall be vested and common stock
issued only in compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant at the time of vesting and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Common Stock subject to
the Award are being acquired for investment and not with any present intention
to resell the same and without a view to distribution, and the Participant
shall, upon the request of the Company, execute and deliver to the Company an
agreement to





3

--------------------------------------------------------------------------------




such a fact. The Participant acknowledges that any stock certificate
representing Common Stock acquired under such circumstances will be issued with
a restricted securities legend.
10.Participant Misconduct.
(a)        Notwithstanding anything in the Plan or this Agreement to the
contrary, the Committee shall have the authority to determine that in the event
of serious misconduct by the Participant (including violations of employment
agreements, confidentiality or other proprietary matters) or any activity of a
Participant in competition with the business of the Company or any Subsidiary or
Affiliated Entity, the Award may be cancelled, in whole or in part, whether or
not vested. The determination of whether a Participant has engaged in a serious
breach of conduct or any activity in competition with the business of the
Company or any Subsidiary or Affiliated Entity shall be determined by the
Committee in good faith and in its sole discretion. This paragraph 10 shall have
no effect and be deleted from this Agreement following a Change of Control.
(b)     The Award made pursuant to this Agreement is subject to recovery
pursuant to the Company’s compensation recovery policy then in effect. To the
extent required by applicable laws, rules, regulations or securities exchange
listing requirements and the Company’s compensation recovery policy then in
effect, the Company shall have the right, and shall take all actions necessary,
to recover shares of the Company’s common stock awarded to the Participant
pursuant to this Award.
11.Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form. If in writing, such notices shall be deemed to have been made if
personally delivered in return for a receipt, or if mailed, by regular U.S.
mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company.
12.Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
13.Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
14.Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.









4

--------------------------------------------------------------------------------




Chesapeake Energy Corporation
Notice of Grant of Award    ID: 73-1395733
and Award Agreement    6100 N. Western Avenue
Oklahoma City, OK 73118






<NAME>    Award Number:    _________
<ADDRESS>    Plan:    LTIP
<ADDRESS>    ID:    _________






Effective July 1, <year>, you have been granted an award of <number> shares of
Chesapeake Energy Corporation (the Company) common stock. These shares are
restricted until the vest date(s) shown below.


The current total value of the award is $_____________.


The award will vest in increments on the date(s) shown. [25% of award vested
immediately and remaining 75% of award vested in 3 equal annual installments]


Shares    Full Vest
__________    July 1, <year>
__________    July 1, <year>
__________    July 1, <year>
__________    July 1, <year>




By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.




Chesapeake Energy Corporation    
Date




<NAME>    
Date






